Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 1 of 29




                                 19-20178-CR-ALTONAGA/GOODMAN
Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 2 of 29




  Investment Fund 3A, LLC, Woodbridge Mortgage Investment Fund 4, LLC, Woodbridge

  Commercial Bridge Loan Fund 1, LLC, and Woodbridge Commercial Bridge Loan Fund 2, LLC

  (collectively, "Woodbridge Fund Companies") were Delaware companies formed between 2010

 and 2015, all of which were created to act on behalf of Woodbridge.

        3.     WMF Management, LLC ("WMF") was a California company formed in 2012 and

 created to act on behalf of Woodbridge.

        4.     Woodbridge Structured Funding, LLC, a/k/a Woodbridge Structured Funding of

 Florida, LLC, ("WSF") was a Delaware company formed in 2009 and created to act on behalf of

 Woodbridge.

        5.     Woodbridge Realty of Colorado ("Woodbridge Realty") was a Colorado company

 formed in 2014 and created to act on behalf of Woodbridge.

        6.     Mercer Vine, Inc. ("Mercer Vine") was a California corporation formed in 2014

 and created to act on behalf of Woodbridge.

        7.     Riverdale Funding, LLC ("Riverdale") was a Delaware corporation formed in 2012

 and created to act on behalf of Woodbridge.

        8.     RS Protection Trust ("RS Trust") was created under Nevada law in 2013 and served

 as a holding trust for the assets of Woodbridge, WMF, WSF, and approximately two-hundred and

 seventy-two (272) other Woodbridge associated Delaware and Colorado companies.

        9.     Devon Mason, Inc. ("Devon Mason") was a California company formed in 2013.

        10.    Precise Investment Group, LLC ("Precise Investment") was a California company

 formed in 2014.

        11.    iAlt Portfolio Management, LLC and iAlt Enhanced Income Portfolio I, LLC (d/b/a

 iAlternatives) (collectively, "iAlternatives") was a California company formed in 2015.



                                                2
Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 3 of 29




         12.    Talon Opportunities, Inc. ("Talon") was a California-based company formed in

 2016.

                                          The Defendants

         13.    Defendant ROBERT SHAPIRO was the owner, president, and chief executive

 officer of Woodbridge. SHAPIRO additionally operated, directed and controlled the Woodbridge

 Fund Companies, WMF, WSF, Woodbridge Realty, Mercer Vine, Riverdale, and RS Trust.

         14.    Defendant DANE ROSEMAN, a/k/a "Dayne Roseman," served as the managing

 director of Woodbridge between January 2015 and December 2017. ROSEMAN, among other

 things, sold Woodbridge securities, created Woodbridge marketing materials and sales scripts, and

 trained and supervised Woodbridge internal sales agents who sold Woodbridge securities.

 ROSEMAN additionally acted as a corporate officer for Precise Investment and Talon.
                         '
         15.    Defendant IVAN ACEVEDO became a Woodbridge Structured Funding sales

 agent in 2009. He later served as a sales agent for Woodbridge. Between 2013 and December

 2014, ACEVEDO served as the managing director of Woodbridge, and, among other things, sold

 Woodbridge securities, created Woodbridge marketing materials and sales scripts, and trained and

 supervised Woodbridge internal sales agents who sold Woodbridge securities. ACEVEDO acted

 as an outside sales agent and the owner and operator of Devon Mason and iAlternatives between

 January 2015 to December 2017, during which time he sold Woodbridge securities.

                                            Definitions

         16.    A "security" is a financial instrument that holds some type of monetary value. It

 represents an ownership position in a corporation via stock, bond, promissory note, or right to

 ownership as represented by a share, option, or unit.




                                                  3
Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 4 of 29




          17.    A "promissory note" is a financial instrument that contains a written promise by

  one party to pay another party a definite sum of money, either on demand or at a specified future

  date. A promissory note contains key terms pertaining to the debt and obligation, such as the

  principal amount, interest rate, maturity date, place of issuance, and issuer's signature.

         18.     A "unit" is a type of security that represents an ownership interest in a company.

         19.     A "Ponzi" or "Ponzi scheme" is an investment fraud scheme that involves the

  payment of claimed returns to existing investors from funds contributed by new investors. Ponzi

  scheme organizers often solicit new investors by promising to invest funds in opportunities

  claimed to generate high returns with little or no risk. In many Ponzi schemes, the participants

  focus on attracting new money to make promised payments to earlier-stage investors to create the

  false appearance that investors are profiting from a legitimate business. Ponzi schemes require a

  consistent flow of money from new investors to continue and tend to collapse when it becomes

  difficult to recruit new investors or when a large number of investors ask for their money back.

         20.     A "phone room" or "boiler room" is a place or operation where salespeople use

  telephones, emails, and other means to contact potential investors in order to sell speculative and

  fraudulent securities through high-pressure sales tactics.

                                            COUNT 1
                        Conspiracy to Commit Mail Fraud and Wire Fraud
                                        (18 u.s.c. § 1349)

         1.      The General Allegations section of this Indictment 1s realleged and fully

  incorporated herein by reference.

         2.      From in or around July 2012, through in or around December 2017, in Miami-Dade,

  Broward, and Palm Beach Counties, in the Southern District of Florida, and elsewhere, the

  defendants,



                                                    4
Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 5 of 29




                                       ROBERT SHAPIRO,
                                        DANE ROSEMAN,
                                   a/k/a "Dayne Roseman," and
                                        IV AN ACEVEDO,

  did willfully, that is, with the intent to further the objects of the conspiracy, and knowingly

  combine, conspire, confederate, and agree with each other and others known and unknown to the

  Grand Jury, to commit certain offenses against the United States, namely:

         (a)     to knowingly and with the intent to defraud, devise, and intend to devise a scheme

  and artifice to defraud and to obtain money and property by means of materially false and

  fraudulent pretenses, representations, and promises, knowing that the pretenses, representations,

  and promises were false and fraudulent when made, and for the purpose of executing such scheme

 and artifice to defraud, did knowingly cause to be delivered certain mail matter by the United

  States Postal Service and by private and commercial interstate carrier, according to the directions

 thereon, for the purpose of executing the scheme and artifice to defraud, in violation of Title 18,

 United States Code, Section 1341; and

         (b)     to knowingly and with the intent to defraud, devise, and intend to devise a scheme

 and artifice to defraud and to obtain money and property by means of materially false and

 fraudulent pretenses, representations, and promises, knowing that the pretenses, representations,

 and promises were false and fraudulent when made, and for the purpose of executing such scheme

 and artifice to defraud, did knowingly transmit and cause to be transmitted in interstate and foreign

 commerce, by means of wire communication, certain writings, signs, signals, pictures, and sounds,

 in violation of Title 18, United States Code, Section 1343.




                                                  5
Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 6 of 29




                               PURPOSE OF THE CONSPIRACY

         3.     It was a purpose of the conspiracy for the defendants and their co-conspirators to

 defraud investors and obtain money and property by means of materially false and fraudulent

 pretenses, representations, and promises in connection with the sale of securities, in the form of

 promissory notes and units, by: (a) soliciting and causing others to solicit millions of dollars in

 investor funds under false and fraudulent pretenses, representations and promises; (b) intentionally

 failing to utilize investor funds and assets in the manner that the defendants, their co-conspirators

 and others had promised; (c) misappropriating and converting investor funds for their own benefit

 and the benefit of others without the knowledge and authorization of the investors; and (d) making

 false statements and engaging in other fraudulent activities designed to conceal the commission of

 the offense.

                       MANNER AND MEANS OF THE CONSPIRACY

        The manner and means by which the defendants and their co-conspirators sought to

 accomplish the objects and purpose of the conspiracy included, among others, the following:

        4.      Beginning in or around July 2012 and continuing through at least in or around

 December 2017, ROBERT SHAPIRO, DANE ROSEMAN, IVAN ACEVEDO, and their co-

 conspirators primarily sold two types of securities to investors: (a) short-term promissory notes

 that purportedly paid investors monthly interest that Woodbridge described as a First Position

 Commercial Mortgage ("FPCM") and (b) fund offerings with five-year terms ("Fund Offerings")

 that were sold to investors as equity "units" that also falsely and fraudulently claimed to pay

 investors interest payments. The defendants claimed that both securities were "protected" by real

 property owned by third-party borrowers.




                                                  6
    Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 7 of 29




             5.      Through telephone and in-person conversations, as well as the dissemination of

      sales material through mailings, wire communications such as emails and website displays, and

      other means, ROBERT SHAPIRO, DANE ROSEMAN, IV AN ACEVEDO, and their co-

      conspirators, promoted to potential investors these securities, and targeted elderly investors who

      had Individual Retirement Accounts.

             6.      ROBERT SHAPIRO hired sales agents to solicit potential investors from the

      Woodbridge "phone room" that DANE ROSEMAN and IV AN ACEVEDO managed. The phone

      room functioned as a "boiler room," and featured high-pressure sales tactics, deception, material

      misrepresentations, and investor manipulation. Through telemarketing, Woodbridge sales agents

      contacted potential investors located throughout the United States, and solicited, offered, and sold

      Woodbridge investments to them.

             7.      ROBERT SHAPIRO, DANE ROSEMAN, IVAN ACEVEDO and their co-

      conspirators utilized a network of hundreds of external sales agents to solicit investments from the

      general public by way of television, radio, and newspaper advertisements, telemarketing

      campaigns, social media, websites, seminars, and in-person presentations. At one point during the

      conspiracy, the Woodbridge network of external salespeople included over 600 people.

             8.      From 2012 to 2017, ROBERT SHAPIRO paid more than $80 million m

      commissions to sales agents selling investments in Woodbridge securities. SHAPIRO controlled

      Woodbridge's bank accounts and was the sole signatory on all of Woodbridge and its affiliates'

      bank accounts, hand-signing thousands of checks to sales agents and others.




l
             9.      ROBERT SHAPIRO, DANE ROSEMAN, IV AN ACEVEDO and their co-

      conspirators directed investors to make payments for the Woodbridge investments by: (a)

1
i
!                                                      7



l
Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 8 of 29



 transferring funds electronically via interstate wires to bank accounts SHAPIRO controlled; or (b)

 mailing checks to Woodbridge's corporate office in California.

                        First Position Commercial Mortgage ("FPCM")

        10.     ROBERT SHAPIRO, DANE ROSEMAN, IVAN ACEVEDO, and their co-

 conspirators' FPCM business model was to solicit money from investors and, in exchange, issue

 investors promissory notes reflecting purported loans to Woodbridge that paid monthly interest

 and matured in twelve to eighteen months. The FPCM was issued by one of the Woodbridge Fund

 Companies.

        11.     ROBERT SHAPIRO, DANE ROSEMAN, IVAN ACEVEDO, and their co-

 conspirators falsely and fraudulently represented that the FPCM was a "simple, safer and more

 secured opportunity for individuals to achieve their financial objectives." They told investors that

 Woodbridge was making short-term, high-interest-rate loans to third-party commercial property

 owners that would be secured by real estate. The defendants falsely and fraudulently claimed that

 Woodbridge's profits would be generated by the difference between the interest rate Woodbridge

 charged borrowers and the interest rate it paid investors.

        12.     ROBERT SHAPIRO, DANE ROSEMAN, IVAN ACEVEDO, and their co-

 conspirators falsely and fraudulently represented to investors that they would have a "first-

 position" on the real property serving as collateral on the loan, which meant "you have priority

 over any other liens or claims on a property if the owner [borrower] defaults."

        13.     ROBERT SHAPIRO, DANE ROSEMAN, IVAN ACEVEDO, and their co-

 conspirators falsely and fraudulently told investors that the third-party borrowers were bona-fide

 commercial property owners who could not obtain traditional loans and were willing to pay

 Woodbridge higher interest rates for short-term financing. They falsely and fraudulently claimed



                                                   8
Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 9 of 29




  that (a) the third-party borrowers' real property was the collateral that formed the claimed "safety"

  and "security" in the Woodbridge FPCM, and (b) that investors' returns were generated by the

  third-party borrowers' interest and principal payments.

         14.     Contrary to the representations of ROBERT SHAPIRO, DANE ROSEMAN,

  IVAN ACEVEDO, and their co-conspirators, Woodbridge made almost no loans to third-party

  borrowers, and there were almost no real properties belonging to third-party borrowers that were

  used as collateral. SHAPIRO actually used nearly all of the money received from FPCM investors

  to purchase real properties that he and his co-conspirators controlled, a material fact that

  SHAPIRO, ROSEMAN, ACEVEDO, and their co-conspirators failed to disclose to investors.

  For the SHAPIRO-owned properties, there were no loan payments and no interest payments to

  Woodbridge. Instead, SHAPIRO and his co-conspirators operated a Ponzi scheme, generating

  income primarily through new investor money and using the newly raised money to make

  scheduled payments to previous investors.

         15.     ROBERT SHAPIRO, DANE ROSEMAN, and IVAN ACEVEDO instructed

  internal sales agents not to disclose the fact that SHAPIRO, through his many shell companies,

  actually owned the real properties, and instructed them to conceal this material fact from investors.

  SHAPIRO, ROSEMAN, ACEVEDO, and their co-conspirators directed sales agents that if

  investors asked about the ownership of the properties, to falsely and fraudulently represent that the

  third-party borrowers were "affiliates" of Woodbridge. If investors asked about the identity of the

  "affiliates," the defendants and their co-conspirators directed sales agents to falsely and

  fraudulently explain that the "affiliates" were people that "had done business" with Woodbridge

  or SHAPIRO. Towards the end of the conspiracy, the defendants and their co-conspirators




                                                   9
Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 10 of 29




  allowed sales agents to disclose that "some" of the properties were owned by Woodbridge, still

  concealing the material fact that nearly all the properties were owned by SHAPIRO.

                                           Fund Offerings

         16.     The Fund Offerings consisted of private placement investments with five-year

  terms. ROBERT SHAPIRO, DANE ROSEMAN, IV AN ACEVEDO, and their co-conspirators

  claimed that the units for the Fund Offerings had a greater rate of return than the FPCM notes. For

  the Fund Offerings, the defendants and their co-conspirators falsely and fraudulently represented

  that the Woodbridge Fund Companies would pool money received from FPCM investors and,

  among other things, lend those funds to third-party borrowers for one to two years. The defendants

  and their co-conspirators falsely and fraudulently told investors that the value in these units was

  based on the performance of Woodbridge's assets, including its ownership ofFPCMs.

         17.     In the offering memoranda for the Fund Offerings, the defendants falsely and

  fraudulently represented that investors' money would be used for mezzanine loans, construction

  loans, real estate acquisitions, and other real estate investments, notably, Woodbridge's FPCMs.

  In describing the Fund Offerings to investors, the defendants made some of the same false and

  fraudulent misrepresentations as those made to the f PCM investors discussed above.

         18.     When FPCM promissory notes became due after their twelve to eighteen month

  terms, ROBERT SHAPIRO, DANE ROSEMAN, IVAN ACEVEDO, and their co-conspirators

  sought extensions and re-enrollment of FPCM investors, and frequently convinced FPCM

  investors to move their money into the longer-term five-year Fund Offerings.

         19.     Because the Woodbridge Fund Companies were not receiving any interest

  payments and principal repayments on the ROBERT SHAPIRO-owned real property

  transactions, SHAPIRO used new investor funds to pay the interest and dividends owed to



                                                  10
Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 11 of 29




  previous Fund Investors. Through these payments the defendants made it appear as if Woodbridge

  was loaning investor funds to actual third-party borrowers and creating FPCMs, when there were

  no third-party borrowers making any principal and interest payments to Woodbridge or the Fund

  Offerings.

          20.    ROBERT SHAPIRO in 2017 began considering placing Woodbridge into

  bankruptcy.   However, SHAPIRO, DANE ROSEMAN, IVAN ACEVEDO, and their co-

  conspirators continued selling false and fraudulent investments in FPCM and Fund Offerings

  without disclosing to investors that Woodbridge was insolvent and on the verge of bankruptcy.

  SHAPIRO, ROSEMAN, ACEVEDO, and their co-conspirators received more than $52 million

  of investor money from October 2017 through the filing ofWoodbridge's bankruptcy in December

  2017.

          21.    To induce investors to provide money to the defendants and their co-conspirators,

  the defendants and their co-conspirators made and caused others to make materially false and

  fraudulent statements to investors, and concealed and omitted to state, and caused others to conceal

  and omit to state, material facts to investors, including, among other things, the following:

                                    Materially False Statements

          (a)    that FPCM investors had first position and priority over any other liens or claims

                 on a property if the property owner defaulted;

          (b)    that third-party borrowers paid interest on Woodbridge loans;

          (c)    that Woodbridge revenue was generated by third-party borrowers paying interest

                 on Woodbridge loans;

          (d)    that Woodbridge "affiliates" were third-party borrowers and commercial real

                 property owners;



                                                   11
Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 12 of 29



         (e)     that Woodbridge secured investor money with real property;

         (f)     that Woodbridge would use investor money to originate loans to third-party

                 borrowers;

         (g)     that   Woodbridge     investments        were   "low risk,"   "simpler," "safe"   and

                 "conservative;" and

         (h)     that the Woodbridge Fund Companies were profitable.

                           Concealment and Omission of Material Facts

         (i)     that new Woodbridge investor money was used to pay prior Woodbridge investors;

         G)      that ROBERT SHAPIRO used FPCM investor money to buy real property;

         (k)     that ROBERT SHAPIRO owned nearly all of the real property at the center of

  every investment product offered by Woodbridge;

         (1)     that several states issued cease-and-desist orders against Woodbridge and sales

  agents that sold Woodbridge securities, barring sales of Woodbridge securities; and

         (m)     that Woodbridge was insolvent and on the verge of bankruptcy.

         22.     ROBERT SHAPIRO and his co-conspirators paid approximately $2.5 million to

  DANE ROSEMAN and approximately $1.1 million to IVAN ACEVEDO. SHAPIRO took

  approximately $35 million for his benefit, spending millions on personal expenditures, such as

  $3.1 million for chartering private planes and travel, $6.7 million on a personal home, $2.6 million

  on home improvements, $1.8 million on personal income taxes, $1.4 million to his ex-wife, and

  over $672,000 on luxury automobiles.

         23.     On December 4, 2017, ROBERT SHAPIRO caused most of the Woodbridge

  companies to file Chapter 11 bankruptcy, which caused investors to suffer substantial losses, as




                                                     12
Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 13 of 29




  they were owed at least $961 million in principal. At least 2,600 of these investor victims invested

  their retirement savings, totaling approximately $400 million.

         All in violation of Title 18, United States Code, Section 1349.

                                             COUNTS2-6
                                              Mail Fraud
                                           (18 u.s.c. § 1341)

          1.     The General Allegations section of this Indictment 1s realleged and fully

  incorporated herein by reference.

         2.      From in or around July 2012, through in or around December 2017, in Miami-Dade,

  Broward, and Palm Beach Counties, in the Southern District of Florida, and elsewhere, the

  defendants,

                                          ROBERT SHAPIRO,
                                           DANE ROSEMAN,
                                      a/k/a "Dayne Roseman," and
                                           IVAN ACEVEDO,

  did knowingly, and with the intent to defraud, devise, and intend to devise a scheme and artifice

  to defraud, and obtain money and property by means of materially false and fraudulent pretenses,

  representations, and promises, knowing that the pretenses, representations, and promises were

  false and fraudulent when made, and for the purpose of executing such scheme and artifice did

  knowingly cause to be delivered certain mail matter by the United States Postal Service and by

  private and commercial interstate carrier, according to the directions thereon, in violation of Title

  18, United States Code, Section 1341.

                         PURPOSE OF THE SCHEME AND ARTIFICE

         3.      It was a purpose of the scheme and artifice for the defendants and their accomplices

  to defraud investors and obtain money and property by means of materially false and fraudulent

  pretenses, representations, and promises in connection with the sale of securities in the form of


                                                   13
Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 14 of 29




  promissory notes and units, by: (a) soliciting and causing others to solicit millions of dollars in

  investor funds under false pretenses, representations and promises; (b) intentionally failing to

  utilize investor funds and assets in the manner that the defendants, their co-conspirators and others

  had promised; (c) misappropriating and converting investor funds for their own benefit and the

  benefit of others without the knowledge or authorization of the investors; and (d) making false

  statements and engaging in other fraudulent activities designed to conceal the commission of the

  offense.

                 MANNER AND MEANS OF THE SCHEME AND ARTIFICE

         4.      Paragraphs 4 through 23 of the Manner and Means Section of Count 1 are realleged

  and fully incorporated herein as a/description of the manner and means of the scheme and artifice.

                                       USE OF THE MAILS

         5.      On or about the dates specified as to each count below, as specified for each

  defendant, for the purpose of executing and in furtherance of the scheme and artifice to defraud,

  and to obtain money and property by means of materially false and fraudulent pretenses,

  representations, and promises, knowing that the pretenses, representations, and promises were

  false and fraudulent when made, did knowingly cause to be delivered certain mail matter by the

  United States Postal Service and by private and commercial interstate carrier, according to the

  directions thereon:

  COUNT                 DEFENDANTS              APPROXIMATE                    DESCRIPTION
                                                    DATE                       OF MAILING

     2            ROBERT SHAPIRO                September 22, 2014     Investors C.Z. and J.Z's agent
                        and                                            mailed check #273269 drawn
                   IVAN ACEVEDO                                        from investor C.Z. and J.Z.'s
                                                                       TD Bank account in Fort Pierce,
                                                                       Florida, to Woodbridge m
                                                                       Sherman Oaks, California



                                                   14
Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 15 of 29




  COUNT              DEFENDANTS                 APPROXIMATE                   DESCRIPTION
                                                    DATE                      OF MAILING

     3          ROBERT SHAPIRO and               March 19, 2015       Investor M.W. mailed check
                  DANE ROSEMAN,                                       #1341 drawn from investor
                a/k/a "Dayne Roseman"                                 M.W.'s Regions Bank account
                                                                      m Boca Raton, Florida, to
                                                                      Woodbridge in Sherman Oaks,
                                                                      California
     4          ROBERT SHAPIRO and                April 15, 2015      Investor L.S.'s agent mailed
                  DANE ROSEMAN,                                       check # 108 drawn from
                a/k/a "Dayne Roseman"                                 investor L. S. 's Merrill Lynch
                                                                      account in Wellington, Florida
                                                                      to Woodbridge m Sherman
                                                                      Oaks, California
     5          ROBERT SHAPIRO, and              March 13, 2017       Investor D.J. mailed check #201
                   DANE ROSEMAN,                                      drawn from investor D.J.'s
                 a/k/a "Dayne Roseman"                                Wells Fargo account in Jensen
                                                                      Beach, Florida to Woodbridge
                                                                      in Sherman Oaks, California
     6          ROBERT SHAPIRO, and              August 25, 2017      Investor H.B. mailed check
                   DANE ROSEMAN,                                      # 1003 drawn from investor
                 a/k/a "Dayne Roseman"                                D.J.'s Fidelity account m
                                                                      Delray Beach, Florida to
                                                                      Woodbridge in Sherman Oaks,
                                                                      California

         In violation of Title 18, United States Code, Sections 1341 and 2.

                                           COUNTS 7-8
                                            Wire Fraud
                                         (18 u.s.c. § 1343)

         1.      Paragraphs 1 through 8, 10, 12 through 14, and 16 through 20 of the General

  Allegations section of this Indictment are realleged and fully incorporated herein by reference.

         2.      From in or around July 2012, through in or around December 2017, in Miami-Dade

  Broward, and Palm Beach Counties, in the Southern District of Florida, and elsewhere, the

  defendants,

                                     ROBERT SHAPIRO and
                                       DANE ROSEMAN,



                                                  15
Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 16 of 29




  did knowingly, and with the intent to defraud, devise and intend to devise a scheme and artifice to

  defraud and to obtain money and property by means of materially false and fraudulent pretenses,

  representations, and promises, knowing that the pretenses, representations, and promises were

  false and fraudulent when made, and for the purpose of executing such scheme and artifice to

  defraud, did knowingly transmit and cause to be transmitted in interstate and foreign commerce,

  by means of wire communication, certain writings, signs, signals, pictures and sounds, in violation

  of Title 18, United States Code, Section 1343.

                         PURPOSE OF THE SCHEME AND ARTIFICE

          3.      It was a purpose of the scheme and artifice for the defendants and their accomplices

  to defraud investors and obtain money and property by means of materially false and fraudulent

  pretenses, representations, and promises in connection with the sale of securities, in the form of

  promissory notes and units, by: (a) soliciting and causing others to solicit millions of dollars in

  investor funds under false pretenses, representations and promises; (b) intentionally failing to

  utilize investor funds and assets in the manner that the defendants, their co-conspirators and others

  had promised; (c) misappropriating and converting investor funds for their own benefit and the

  benefit of others without the knowledge or authorization of the investors; and (d) making false

  statements and engaging in other fraudulent activities designed to conceal the commission of the

  offense.

                  MANNER AND MEANS OF THE SCHEME AND ARTIFICE

          4.      Paragraphs 4 through 23 of the Manner and Means Section of Count 1, only as to

  defendant ROBERT SHAPIRO and DANE ROSEMAN, a/k/a "Dayne Roseman," are

  realleged and fully incorporated herein as a description of the manner and means of the scheme

  and artifice.
                                                                                                          .
                                                   16
                                                                                                          I
                                                                                                          I
                                                                                                          I
Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 17 of 29




                                       USE OF THE WIRES

         5.      On or about the dates specified as to each count below, as specified for each

  defendant, for the purpose of executing and in furtherance of the scheme and artifice to defraud

  and to obtain money and property by means of materially and false and fraudulent pretenses,

  representations, and promises, knowing the pretenses, representations, and promises were false

  and fraudulent when made, did transmit and caused to be transmitted by wire some communication

  in interstate commerce to help carry out the scheme to defraud, according to the directions thereon:

    COUNT             DEFENDANTS                 APPROXIMATE           DESCRIPTION OF WIRE
                                                     DATE                COMMUNICATION

        7        ROBERT SHAPIRO and             December 22, 2016 Investor M.W., located m
                   DANE ROSEMAN,                                  Boca Raton, Florida wired
                 a/k/a "Dayne Roseman"                            $250,000 from his Regions
                                                                  Bank account in Florida to a
                                                                  Woodbridge          Mortgage
                                                                  Investment Fund 3A, LLC
                                                                  Comerica Bank account in
                                                                  Sherman Oaks, California
        8        ROBERT SHAPIRO and                July 5, 2017   Investor D.D., located in Fort
                   DANE ROSEMAN,                                  Pierce, Florida wired $50,000
                 a/k/a "Dayne Roseman"                            from a Provident Trust Group
                                                                  LLC account in Nevada to
                                                                  Woodbridge          Mortgage
                                                                  Investment Fund 4, LLC
                                                                  Comerica Bank account m
                                                                  Sherman Oaks, California

         In violation of Title 18, United States Code, Sections 1343 and 2.

                                            COUNT9
                            Conspiracy to Commit Money Laundering
                                        (18 u.s.c. § 1956(h))

         From in or around July 2012, through in or around December 2017, in Miami-Dade
                                                                                                         ;
  Broward, and Palm Beach Counties, in the Southern District of Florida, and elsewhere, the

  defendant,

                                                                                                         I
                                                                                                         I


                                                                                                         Ii
                                                   17
    Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 18 of 29




l                                            ROBERT SHAPIRO,

      did willfully, that is, with the intent to further the object of the conspiracy, and knowingly combine,

      conspire, confederate, and agree with others known and unknown to the Grand Jury, to violate

      Title 18, United States Code, Section 1956(a)(l)(B)(i), that is, to knowingly conduct a financial

      transaction affecting interstate and foreign commerce, which transaction involved the proceeds of

      specified unlawful activity, knowing that the property involved in the financial transaction

      represented the proceeds of some form of unlawful activity, and knowing that such transaction was

      designed in whole and in part to conceal and disguise the nature, the location, the source, the

      ownership, and the control of the proceeds of specified unlawful activity.

             It is further alleged that the specified unlawful activity is mail fraud and wire fraud, in

      violation of Title 18, United States Code, Sections 1341 and 1343.

             All in violation of Title 18, United States Code, Section 1956(h).

                                                COUNT 10
                               Evasion of Payment of Federal Income Taxes
                                            (26 u.s.c. § 7201)

             1.      From in or around January 2002 through the present, ROBERT SHAPIRO, in

      Broward County, in the Southern District of Florida, and elsewhere, willfully attempted to evade

      and defeat the payment of income tax due and owing by him to the United States of America, for

      the calendar years 2000, 2001, 2002, 2003, 2004, 2005, with total tax due and owing of$6,061,134,

      by committing the following affirmative acts, among others:

             a.      filing false and fraudulent IRS Forms 1040, U.S. Individual Income Tax Returns,

             with the IRS understating his total income and tax due and owing;

             b.      creating RS Trust in the State of Nevada on or about June 25, 2013, to conceal his

             assets and income;



                                                        18
Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 19 of 29




         c.      transferring approximately $60,537,176 from RS Trust to nominee bank accounts

         controlled by him;

         d.      creating and using nominee owner bank accounts to pay personal expenses totaling

         approximately $27,331,075, including the purchase and renovation of his home, luxury

         airline travel, wine, entertainment, luxury vehicles, and jewelry; and

         e.      filing a false and fraudulent IRS Form 656-L, "Offer in Compromise (Doubt As

         To Liability)," with the IRS in Plantation Florida, on or about March 13, 2017, wherein he

         lied about his physical home address on the signed form under penalty of perjury.

                 In violation of Title 26, United States Code, Section 7201.

                                         FORFEITURE
                   (18 U.S.C. §§ 981(a)(l)(C)), 982(a)(l) and 26 U.S.C. § 7301)

         1.      The allegations of this Indictment are realleged, and by this reference fully

  incorporated herein for the purpose of alleging forfeiture to the United States of certain property

  in which the defendants, ROBERT SHAPIRO, DANE ROSEMAN, a/k/a "Dayne Roseman,"

  and IVAN ACEVEDO, have an interest.

         2.      Upon conviction of a violation of Title 18, United States Code, Sections 1341, 1343

  and/or 1349, as alleged in this Indictment, the defendants, ROBERT SHAPIRO, DANE

  ROSEMAN, a/k/a "Dayne Roseman," and IVAN ACEVEDO, shall each forfeit to the United

  States, any property, real or personal, which constitutes or is derived from proceeds traceable to

  such violations, pursuant to Title 18, United States Code, Section 981 (a)(l )(C), which is made

  applicable by Title 28, United States Code, Section 2461(c).

         3.      Upon conviction of a violation of Title 18, United States Code, Section 1956, as

  alleged in this Indictment, the defendant, ROBERT SHAPIRO, shall forfeit to the United States,        lr
                                                                                                        r
                                                                                                        f
                                                  19



                                                                                                        I
Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 20 of 29




  any property, real or personal, involved in such violation, and any property traceable to such

  property, pursuant to Title 18, United States Code, Section 982(a)(l).

         4.      Upon conviction of a violation of Title 26, United States Code, Section 7201, as

  alleged in this Indictment, the defendant, ROBERT SHAPIRO, shall forfeit to the United States,

  any taxable articles, raw materials, equipment, packages, and conveyances as defined in Title 26,

  United States Code, Section 7301, pursuant to Title 26, United States Code, Section 7301, which

  is made criminally applicable by Title 28, United States Code, Section 2461 (c).

         5.      The property subject to forfeiture includes, but is not limited to:

                 (i)     A sum equal in value to the proceeds traceable to the fraudulent scheme

  alleged in violation of Title 18, United States Code, Sections 1341, 1343, and 1349, the property

  involved in the violations of Title 18, United States Code, Section 1956 alleged in the Indictment,

  and the taxable articles, raw materials, equipment, packages, and conveyances defined in Title 26,

  United States Code, Section 7301, which is approximately $1.3 billion in U.S. currency and which

  may be sought as a forfeiture money judgment;

                 (ii)    All assets on deposit in account number 4040774877 at Alpine Bank, held

  in the name of Carbondale Basalt Owners LLC;

                 (iii)   All assets on deposit in account number 8900003424 at Alpine Bank, held

  in the name ofDavana Sherman Oaks Owners LLC;

                 (iv)    All assets on deposit in account number 8970196989 at Alpine Bank, held

  in the name of Midland Loop Enterprises LLC;

                 (v)     All assets on deposit in account number 36044043514 at Capital One Bank,

  held in the name of Jeri Shapiro;

                 (vi)    All assets on deposit in account number 80-27009771 at East West Bank,
                                                                                                        I
                                                                                                        f

                                                   20



                                                                                                        I
Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 21 of 29




  held in the name of Davana Primrose Ventures LLC;

                 (vii)    All assets on deposit in account number 20-27007984 at East West Bank,

  held in the name of Jeri L Shapiro;

                 (viii)   All assets on deposit in account number 80-27010068 at East West Bank,

  held in the name of Reliance Marketing Solutions LLC;

                 (ix)     All assets on deposit in account number 80-27010381 at East West Bank,

  held in the name of Settlement Depot LLC;

                 (x)      All assets on deposit in account number X96-267462 at Fidelity Cash

  Management, held in the name of Jeri Shapiro;

                 (xi)     All assets on deposit in account number 197148628 at Regions Bank, held

  in the name of Commercial Bridge Lenders LLC;

                 (xii)    All assets on deposit in account number 2010131932 at Timberline Bank,

  held in the name of Golden Mesa Ventures LLC;

                 (xiii)   All assets on deposit in account number 2010131940 at Timberline Bank,

  held in the name of Golden Primrose Ventures LLC;

                 (xiv)    All assets on deposit in account number 157514954443 at US Bank, held in

  the name of Jeri Shapiro;

                 (xv)     One (1) 18-karat, white gold, bangle bracelet, with 550 round diamonds

  (12.50 carats) and 1,434 black diamonds (24.92 carats);

                 (xvi)    One (1) pair of 18-karat, white gold, drop earrings, with 1,344 round-cut

  diamonds (13.80 carats);

                 (xvii) One (1) pair of 18-karat, white gold, button earrings, with 162 round

  diamonds (13.89 carats);
                                                                                                      I
                                                  21

                                                                                                      II
Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 22 of 29




                  (xviii) One (1) pair of 18-karat, white gold, drop earrings with 99 yellow sapphires

  (1.10 carats), 117 tsavorites (1.18 carats), 125 blue sapphires (1.38 carats), 124 blue diamonds

  (1.36 carats), 120 amethysts (1.24 carats), 120 pink sapphires (1.18 carats), and 125 orange

  sapphires (1.26 carats);

                  (xix)   One (1) pair of 18-karat, white gold, drop earrings with 22 emeralds (35.53

  carats) and round-cut diamonds (7.18 carats);

                  (xx)    One (1) pair of 18-karat, rose gold, golden pearl earrings with round-cut

  diamonds (.39 carat);

                  (xxi)   One (1) pair of 18-karat, rose gold, drop earrings with round-cut diamonds

  ( .62 carat);

                  (xxii) One (1) pair of 18-karat, rose gold, drop earrings with rubies (38.90 carats);

                  (xxiii) One (1) emerald and diamond ring;

                  (xxiv) One (1) platinum ring with certified Colombia emerald-cut emerald (9.54

  carats), eight trapezoid-cut diamonds (2.09 carats), and 166 round-cut diamonds (1.42 carats);

                  (xxv) One (1) pair of 18-karat, white gold earrings with multi-color pearls (11.8-

  15.5mm) and round-cut diamonds (.98 carat);

                  (xxvi) One (1) platinum ring with oval-cut ruby (10.91 carats), two trapezoid

  diamonds (l.19 carats), and 70 round-cut diamonds (2.08 carats);

                  (xxvii) One (1) 18-karat, rose gold, bangle bracelet with round diamonds (1.50

  carats);

                  (xxviii) One (1) 18-karat, white gold, bangle bracelet with round diamonds (1.5

  carats);

                  (xxix) One (1) pair of 14-karat, white gold, drop earrings with two black diamonds
                                                                                                          ,t
                                                   22
                                                                                                          f

                                                                                                          1
                                                                                                          f
                                                                                                          t
Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 23 of 29




   (61.81 carats), two icy grey diamonds (23.92 carats), two rose-cut diamonds (.36 carat), and 266

  round diamonds (1.63 carats);

                  (xxx) One (1) 18-karat, yellow gold ring with 13 radiant-cut diamonds (13.83

  carats); and

                  (xxxi) One (1) 1969 Mercury convertible, bearing Vehicle Identification Number

  ("VIN") 9F92M56591 l.

          6.     If any property subject to forfeiture, as a result of any act or omission of a defendant,

                  a. cannot be located upon the exercise of due diligence,

                  b. has been transferred or sold to, or deposited with, a third party,

                  c. has been placed beyond the jurisdiction of the Court,

                  d. has been substantially diminished in value, or

                  e. has been commingled with other property which cannot be divided without

                      difficulty,

  the United States shall be entitled to forfeiture of substitute property under the provisions of Title

  21, United States Code, Section 853(p ), as incorporated by Title 18, United States Code, Section

  982(b)(1) and Title 28, United States Code, Section 2461 (c).




                                                     23
Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 24 of 29




            AJI pursuant to Title 18, United States Code, Sections 98l(a)(l)(C), 982(a)(l) and Title 26,

  United States Code, Section 720 l , and the procedures set forth at Title 21, United States Code,

  Section 853, as incorporated by Title 18, United States Code, Section 982(b)( l ) and Title 28 ,

  United States Code, Section 2461(c).

                                                         A TR
                                                                   /}I
                                                                utin_J!

      \~ tv~le-
  ARIA.NAFAJARDO ORSHAN
  UNITED STATES ATTORNEY
                                      l                   ' .




      I     AEL R. SHERWIN
  A       JSTANT UNITED ST ATES ATTO




                                                    24
Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 25 of 29
                                                   UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA
 v.
                                                               CERTIFICATE OF TRIAL ATTORNEY*
ROBERT SHAPIRO, et al.,
                                                               Superseding Case Information:
                                  Defendants.

Court Division:   (Select One)                                 New defendant(s)             Yes        No
 -1    Miami                     Key West                      Number of new defendants
       FTL                       WPB            FTP            Total number of counts

        I.         I have carefully considered the allegations of the indictment, the number of defendants, the number of
                   probable witnesses and the legal complexities of the Indictment/Information attached hereto.
        2.         I am aware that the information supplied on this statement will be relied upon by the Judges of this
                   Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                   Act, Title 28 U.S.C. Section 3161.
        3.         Interpreter:    (Yes or No)            No
                   List language and/or dialect
        4.         This case will take _lL days for the parties to try.
        5.         Please check appropriate category and type of offense listed below:

                  (Check only one)                                    (Check only one)


        I         0 to 5 days                                         Petty
        II        6 to 10 days                                        Minor
        III       11 to 20 days                                       Misdem.
        IV        21to60 days                         I               Felony               I

        v         61 days and over
        6.       Has this case previously been filed in this District Court?             (Yes or No)   No
         If yes: Judge                                     Case No.     ~~~~~~~~~~~~~~




         (Attach copy of dispositive order)
         Has a complaint been filed in this matter?         (Yes or No)      No
         If yes: Magistrate Case No.
         Related miscellaneous numbers:
         Defendant(s) in federal custody as of
         Defendant(s) in state custody as of
         Rule 20 from the District of
         Is this a potential death penalty case? (Yes or No)

        7.         Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                   prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes              No /

         8.        Does this case originate from a matter pending in the Northern Region U.S. Attorney's Office
                   prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes            No '




                                                                                        ITED STATES ATTORNEY
                                                                       Florida Bar No.: 157971                                i

                                                                                                                              'I
 *Penalty Sheet(s) attached                                                                                  REV 8/13120 18
                                                                                                                              t
Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 26 of 29




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                         PENAL TY SHEET

   Defendant's Name: ROBERT SHAPIRO



   Count# 1:

   Conspiracy to Commit Mail and Wire Fraud

   Title 18, United States Code, Section 1349

   *Max. Penalty:       Twenty (20) Years' Imprisonment

   Counts # 2-6:

   Mail Fraud

   Title 18 United States Code Section 1341

   *Max. Penalty:       Twenty (20) Years' Imprisonment as to Each Count

   Counts# 7-8:

   Wire Fraud

   Title 18 United States Code Section 1343

   *Max. Penalty:       Twenty (20) Years' Imprisonment as to Each Count

   Count# 9:

  Conspiracy to Commit Money Laundering

  Title 18, United States Code, Section l 956(h)

   *Max. Penalty:       Twenty (20) Years' Imprisonment




  *Refers only to possible term of incarceration, does not include possible fines, restitution,
  special assessments, parole terms, or forfeitures that may be applicable.
    Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 27 of 29

f
1     Defendant's Name: ROBERT SHAPIRO



      Count# 10:

      Evasion of Payment of Federal Income Taxes

      Title 26 United States Code Section 7201

      *Max. Penalty:        Five (5) Years' Imprisonment




                                                                                                      I




      *Refers only to possible term of incarceration, does not include possible fines, restitution,
      special assessments, parole terms, or forfeitures that may be applicable.
Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 28 of 29




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                       PENAL TY SHEET

  Defendant's Name: DANE ROSEMAN, a/k/a "Dayne Roseman"



  Count# 1:

  Conspiracy to Commit Mail and Wire Fraud

  Title 18 United States Code Section 1349

  *Max. Penalty:       Twenty (20) Years' Imprisonment

  Counts# 3-6:

  Mail Fraud

  Title 18 United States Code Section 1341

  *Max. Penalty:       Twenty (20) Years' Imprisonment

  Counts# 7-8:

  Wire Fraud

  Title 18 United States Code Section 1343

  *Max. Penalty:       Twenty (20) Years' Imprisonment




                                                                                                  I
                                                                                                  '
                                                                                                  f



                                                                                                  I
  *Refers only to possible term of incarceration, does not include possible fines, restitution,
  special assessments, parole terms, or forfeitures that may be applicable.
I   Case 1:19-cr-20178-CMA Document 3 Entered on FLSD Docket 04/05/2019 Page 29 of 29




                                 UNITED ST ATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                             PENAL TY SHEET

       Defendant's Name: IVAN ACEVEDO



       Count# 1:

       Conspiracy to Commit Mail and Wire Fraud

       Title 18, United States Code, Section 1349

       *Max. Penalty:       Twenty (20) Years' Imprisonment

       Count# 2:

       Mail Fraud

       Title 18 United States Code Section 1341

       *Max. Penalty:       Twenty (20) Years' Imprisonment




l
       *Refers only to possible term of incarceration, does not include possible fines, restitution,
       special assessments, parole terms, or forfeitures that may be applicable.
